DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            
 
                                                   Claim objections
Claims 1, 3, 7-9 and 10 are objected to because of the following informalities:
Claim 1 recites “a corresponding cell” in lines 5-6 and 7-8, it is suggested to amend to: -- “a corresponding cell of the plurality of open cells” -- to be consistent with the previously cited term of claim 1.
Claims 3, 7, 9 and 10 recite “each injection nozzle and the corresponding hole”, it is suggested to amend to: -- “each injection nozzle of the plurality of nozzles and the corresponding hole of the plurality of calibrated access holes” -- to be consistent with the previously cited term of claim 1.
Claim 10 recites “the corresponding access hole”, it is suggested to amend to: -- “a corresponding access hole of the plurality of calibrated access holes” -- to be consistent with the previously cited term of claim 1.                                                                                                                                                                      

                                          Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable Yoshida (JPH02126062, see attachment) in view of Dedricks et al. (US 3,289,430).
In regards to claim 1, Yoshida discloses an icemaker (ice making device 1; Fig. 1) comprising an evaporator (cooler 3) equipped with a plurality of open cells (ice making chamber 2) for the formation of ice elements (ice), a sprayer (sprinkler 5) for spraying water into the cells (2), a tank (water storage tank 9) for collecting the water not converted into ice in the cells (2), characterized in that said sprayer (5) has an occlusion element (plate 29) for occluding said cells (2), (refer to Figs. 1-2) equipped with a plurality of calibrated access holes (a watering hole 31) each for access to a corresponding cell (2) and a plurality of nozzles (watering nozzle 25) each engaged in one of the access holes (31) for the injection of water into a corresponding cell (2), said sprayer (5) being supported below said evaporator (2), (refer to Fig. 3) by a support (26) in a movable way between an opening position (as can be seen in Fig. 1) and a closing position (as can be seen in Fig. 2) of said cells (2) by the occlusion element (29).
(26), wherein the first rod and the second rod are provided externally to said collection tank (9), wherein the sprayer is removable from the window on the front side of the collecting tank when the collecting tank is still installed on the icemaker.
        Brerrow further teaches a first motorized rod (15) constrained in translation and a second rod (14) having a first end constrained to the first motorized rod (15), wherein the first motorized rod (15) and the second rod (14) are configured to move said support, wherein the first rod (15) and the second rod (14) are provided externally to said collection tank (refer to pars. 16 and 19).
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have provided the modified Yoshida with an arrangement where the kinematic mechanism comprises a first motorized rod constrained in translation and a second rod having a first end constrained to said first rod and a second end constrained to said second lever arm as taught by Brerrow in order to provide for lifting and lowering the closure member 13 (refer to par. 16 of Brerrow).    
      Dedricks teaches a spray type ice cube making machine (refer to Fig. 3), wherein the sprayer (corresponding to water ejection ducts 178 of the water manifold 110 including spray housing 78) is removable from the window (corresponding to opening 186) on the front side of the collecting tank (corresponding to water sump or reservoir 190) when the collecting tank (190) is still installed on the icemaker (refer to col.12, lines 27-50; Fig. 3).
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Yoshida such that the sprayer to be removable from the window on the front side of the collecting tank when the collecting tank is still installed on the icemaker in order to facilitate the maintenance and cleaning of the sprayer (refer to col.15, lines 25-30).     
In regards to claim 2, Yoshida as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Yoshida teaches characterized in that said support (26) has guides (water supply body 7 with connecting portions 21) for extracting and introducing said sprayer (5), (refer to Figs. 1-2).  
In regards to claim 3, Yoshida as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Yoshida teaches characterized in that between each injection nozzle (25) and the corresponding hole (31) there is a gap (32, a return hole) for the outlet of the water not transformed into ice (refer to Figs. 1-2).  
In regards to claim 4, Yoshida as modified meets the claim limitations as disclosed in the rejection of claim 3. Further, Yoshida teaches characterized in that said sprayer (5) has a drainage channel (27) for draining the water not transformed into ice towards the inside of said collection tank (9), (refer to Figs. 1-2).  
In regards to claim 7, Yoshida as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Yoshida teaches characterized in that each injection nozzle (25) is positioned coaxially to the corresponding hole (31), (refer to Fig. 4).  
In regards to claim 8, Yoshida as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Yoshida teaches characterized in that in said closing position each injection nozzle (25) is oriented along a central axis of the corresponding cell (2), (refer to Fig. 4).    
In regards to claim 9, Yoshida as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Yoshida teaches characterized in that each cell (2) has a corresponding hole (12, air hole) for passage of air which is offset from the direction along which the corresponding nozzle (25) is oriented in said closing position (refer to Figs. 1-2; par. 1, line 55; wherein the air hole 12…to come off from the ice making chamber 2).  
In regards to claim 10, Yoshida as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Yoshida teaches characterized in that each nozzle (25) has a tip (tip portion of nozzle 25) in an intermediate position between the ends of the corresponding access hole (31), (refer to Fig. 1-20).  
In regards to claim 11, Yoshida as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Yoshida teaches characterized in that said sprayer (5) has a water collector (6, water tray), (refer to Figs. 1-2).  
In regards to claim 16, Yoshida as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Yoshida teaches further comprising a recirculation circuit (refer to Fig. 2) for recirculating the water collected in said collection tank (9) having a recirculation pump (10) positioned outside said collection tank (9), (refer to Figs. 1-2).   

Claims 5-6 and 12-13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable Yoshida (JPH02126062, see attachment) in view Dedricks et al. (US 3,289,430), further in view of Suzuki (US 6101833).
In regards to claim 5, Yoshida as modified meets the claim limitations as disclosed in the rejection of claim 4. Further, Yoshida teaches (27), but fails to explicitly teach said drainage channel be provided on an internal wall of said sprayer where said nozzles are also provided. 
       Suzuki teaches an ice making machine (refer to Fig. 1) wherein drainage channel (drainage via return holes 24) be provided on an internal wall (20) of said sprayer (corresponding to injection holes 22) where said nozzles (nozzles 25 by Yoshida) are also provided.
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have provided the modified Yoshida with an arrangement where the drainage channel be provided on an internal wall of said sprayer where said nozzles are also provided as taught by Suzuki in order to be moved obliquely about the support shaft 19 in clockwise direction in the drawing to be stopped in an inclined position, thereby opening the freezing cells 12 (refer to col.2, lines 49-52 of Suzuki).   
In regards to claim 6, Yoshida as modified meets the claim limitations as disclosed in the rejection of claim 5. Further, Yoshida teaches characterized in that said access holes (31), but fails to explicitly teach the access holes being provided on a first external wall of said sprayer structurally independent and separated from said internal wall.  
(holes on upper wall above flat plate section 20) being provided on a first external wall (corresponding to upper wall above flat plate section 20) of said sprayer (corresponding to injection holes 22).
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have provided the modified Yoshida with an arrangement where the access holes being provided on a first external wall of said sprayer as taught by Suzuki in order to be moved obliquely about the support shaft 19 in clockwise direction in the drawing to be stopped in an inclined position, thereby opening the freezing cells 12 (refer to col.2, lines 49-52 of Suzuki).      
        In regards to the limitations that a first external wall of said sprayer being structurally independent and separated from said internal wall, it is noted that it has been held that from various elements to constructing an independent and separated structure involves only routine skill in the art. Further, the applicant's attention is respectfully called to MPEP 2144.04, section V, Making Portable, Integral, Separable, Adjustable, or Continuous (Fact that a claimed structure is independent and separated is not sufficient by itself to patentably distinguish).
In regards to claim 12, Yoshida as modified meets the claim limitations as disclosed in the rejection of claim 11, but fails to explicitly teach characterized in that said water collector is delimited by said internal wall and by a second external wall of said sprayer structurally independent and separated from said internal wall. 
         Suzuki teaches an ice making machine (refer to Fig. 1) wherein the water collector (corresponding to water pan 18 is delimited by said internal wall (20) and by (bottom wall of water pan 18) of said sprayer (corresponding to injection holes 22). 
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have provided the modified Yoshida with an arrangement where said water collector is delimited by said internal wall and by a second external wall of said sprayer as taught by Suzuki in order to be moved obliquely about the support shaft 19 in clockwise direction in the drawing to be stopped in an inclined position, thereby opening the freezing cells 12 (refer to col.2, lines 49-52 of Suzuki).  
       In regards to the limitations that said internal wall and a second external wall of said sprayer being structurally independent and separated from said internal wall, it is noted that it has been held that from various elements to constructing an independent and separated structure involves only routine skill in the art. Further, the applicant's attention is respectfully called to MPEP 2144.04, section V, Making Portable, Integral, Separable, Adjustable, or Continuous (Fact that a claimed structure is independent and separated is not sufficient by itself to patentably distinguish).
In regards to claim 13, Yoshida as modified meets the claim limitations as disclosed in the rejection of claim 12. Further, Yoshida teaches wherein the internal wall (said internal wall of Suzuki; Fig. 1) is releasably connected (via a coupling projection 30 of Yoshida; Fig. 1) with said first and second external wall (said first and second external wall of Suzuki; Fig. 1).  

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable Yoshida (JPH02126062, see attachment) in view of Dedricks et al. (US 3,289,430), further in view of Berrow (US 2004/0163404).
In regards to claim 14, Yoshida as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach characterized in that said support is configured as an oscillating rocker that has a first lever arm that supports said sprayer and a second lever arm for starting the movement from the first motorized rod and the second rod.  
        Brerrow teaches an ice-making machine (refer to Fig. 1), wherein a support (corresponding to a closure member 13; Figs. 1-2) is configured as an oscillating rocker (refer to par. 16, wherein closure member 13 moved between the downwardly-inclined position, and a raised position in which it seals against the underside of the ice-casting unit 20) that has a first lever arm (13a) that supports said sprayer (corresponding to the ice-casting unit 20) and a second lever arm (the arm in the pivot side of closure member 13) for starting the movement from the first motorized rod (15) and the second rod (14), (corresponding to a device 14, driven by an electric motor 15).
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have provided the modified Yoshida such that an arrangement where said support being as an oscillating rocker that has a first lever arm that supports said sprayer and a second lever arm for starting the movement from said kinematic mechanism as taught by Brerrow in order to provide for lifting and lowering the closure member 13 (refer to par. 16 of Brerrow). 
In regards to claim 15, Yoshida as modified meets the claim limitations as disclosed in the rejection of claim 14, but fails to explicitly teach wherein the second rod has a second end constrained to said second lever arm.  
       Brerrow further teaches wherein the second rod (14) has a second end constrained to said second lever arm (refer to pars. 16 and 19).
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have provided the modified Yoshida such that the second rod to have a second end constrained to said second lever arm as taught by Brerrow in order to provide for lifting and lowering the closure member 13 (refer to par. 16 of Brerrow).  
                                                Response to Arguments
Applicant's arguments filed on 3/29/2021 have been fully considered but are moot because the arguments do not apply to the newly cited reference.
The amended claims not taught by the previously cited references are taught by newly cited reference of Dedricks et al. (US 3,289,430). 
                                                
                                                          Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763  
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763